June 23, 1947

Hon. Julian E, Weisler           Opinion No. V-263
County Attorney
Washington County                Re:   Power of the County
Brenham, Texas                         Com.bw.ionePsqCourt
                                       to purchase land Pop
Dear Sir:                              a county fair,

            Your   pequeat fop an opinion is as followss
         aWaahin&.onCounty is desirous of
    acquiring and inp~oving  a tract of land,
    to be purchased in fee by the County, to
    be used pemanently aa a County Fair-
    gPounds. D 0
         “Will you, thetiefore,let us have
    yollropinion as to whether the county is
    authorized,under the ltw, to purchase
    lands fop such purpose?
            Article 2372d, V,C.S., reads in part as fol-
1owss
           “set, 1, All counties in’the State
    acting by and through their respective
    CosmiasionersPCourts may provide for an-
    nual exhibits of horticulturaland agai-
    cultural products, livestock and mlneral
    products,  and such other products as ape
    of interest to the community, In connec-
    tion therewith, such counties may also
    establish and maintain mueeuma9 including
    the creation of necessary buildings and
    other improvementsin their own counties
    OP in any other county OP city in the
    United States, where fairs OP expositions
    are being held,
         %ec, 2, The Commiasionem” Court
    of the respective counties OP the ~OISIIliS-
    sioners’ CouPts of several counties My
    cooperatewith each other and participate
    with local interests in ming      fop the
     Hon.   Julian E. WeisleP, page 2


            erection of said bulldims and otheP ir-
            provements as may be neoessare to accom-
            plish the puPpoae mentioned in Section 1
            of this Act and for the assembling,erect-
            ing, and maintaining of such hoPtlcultura1
            and agPlcultura1,livestock and mineral ex;
            higits, and the expenses incident thepeto,
            (UndePqcoPingsupplied)
               This is the sole statutory source of power of
     the ConmissionePsqCourt Pelative to county PaLIPs,and
     if any authopity exists for the purchase of land fop such
     purpose it must be derived fPom this statute.
               This DepaPtment,following the decisions of the
     Texas Courts, has repeatedly held that the Commissioners'
     CouPt is a court at limited juriadictibnand has only such
     powers as ape confePPedupon it by the statutes and Consti-
     tution of this State, either by express terms OP by neces-
     sary implication, Set, 1.8 of AFtiole V of the Texas Con-
     tititution,Article 2351, V.C.S.; Von Rosenberg v*~'Lovett,
     173 S.-W.508; Galveston, H. & 5. A. Rye Co; v. Uvaide
     County, 167 S.W. (26) 1084, 11 Tex. Jnr. 564.
               In the case of Dancy v. Davidson, 183 S.W, (2d)
     195, the County puPchased a buildizigu.ndePthe authority
     of Art. 2351, Sec. 7, V.C.S,, which says:       7~.
                 "CommlssionsPs9CoUpt shall D O ..pro-“
            vide and keep in PepalP, couPt housea, jailsi.,.
.-
            landother necessary buildings."               ,,
                 The Cod   held in that case that:
                 'The poweP to pPovide is the poweP to
            pumhaae.
                 'We, therefore, conclude that the con-
            mia8ionePs' CouPt in the exercise of ita
            sound discretion Is legally authoPized to
            purchase the bu$ldiug Involved fop the in-
            tended puPpose.
               Directly in point is the case of Hoon v. AllPed,
     277 S.W, 787 (nit dismissed],which held that:
                 "Bext In oPdeP is the fnafstence that
            the comiasioneps* GoaPt is without poweP
            under APt. 610 to issue bonds to pmchase
Hon. Julian E. Weisler, page 3


     a site OP equiptint for the couPt house and
     jail as sought to be done here. The ques-
     tion as to the power to issue bonds fop
     site OP equipment,as an independentpro-
     position, Is not involved. The poweP to
     Issue the bonds must be derived,fPom the
     statute Peferred to, and it must be look-
     ed to in order to a8CePtain whether the
     authority is given. The rule of construc-
     tion, 'as often declaped by OUP Supreme CouPt
     IS"
          UtWhenevepa power is given by stat-
     ute, everythingnecessary to make it ef-
     fectual OP requisite to attain the end is
     implied. . e The grant.of an express power
     carries with it, by neCeS8aPy implication,
     every other power necessary and propep to
     the execution of the poweP expressly grant-
     ed. TePPell v, Sparks, 104 Tex. 191, 135
     9.w. 519.'
         "The Pule of constructionas declared
    in the above casea muat control the instant
    case. o a o In TePPitoPg v0 Baxter, 16 Okl.
    359, the SupPeme Court of Oklahoma, in con-
    struing a statute identical in substance
    with ours, held that the poweP given a com-
    misslonePat couPt to issue bond8 to build a
    jail necessarily Implied the power to issue
    bonds to puPchase a site therefor, and that
    power to issue bonds to build a cowthouse
    likewise implied paver to issue such bonds
    to equip the same * D 0 e The conclusion is
    thePefoPe reached that the oPdep fop the
    election la not void fop vant of authopity
    to include the propositionfop the puPchase
    of site and equipment.
          In the above cited case the CoUpt held that the
express power to build necesaapilyf.ISplieSthe poweP to
purchase a site fop a building.
          Applying the principles of the above casea ~to
the pPesent question, it is concluded that the Legiala-
ture in granting the CommissionePs9Court power to build
museums, buildings and otheP ImpPovements,did not in-
                            o Court should be limited to
tend that Said COZIUissiOnePs
the erection of a atpuctUpe upon the propekty of another;
Hon. Julian E. Weisler, page 4


but on the otheP hand intended and implied that the au-
thority to purchase a site OP a fair grounds existed in
conjunctionwith the express power to build.
          A copy of the letter opinion of June 1, 1936,
vith reference to Ft. Bend County, for which you made
request, is hepevith enclosed.


          The CommiasionePsnCourt of Washington
     County, under Article .2372d,has the implied
     authority to purchase land for a county fair.
                                      Yours vePy tPuly
                                 ATTORNEY GENRRAL OF TEXAS

                                 BY
                                 By
                                          Assistant




JBR/lh/mv